Matter of Zaid v Zaid (2022 NY Slip Op 02555)





Matter of Zaid v Zaid


2022 NY Slip Op 02555


Decided on April 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2021-05930
 (Docket No. F-5900-17)

[*1]In the Matter of Fareed Zaid, petitioner-respondent,
vChristine Zaid, respondent; Suffolk County Department of Social Services, Child Support Enforcement Bureau, nonparty- appellant.


Dennis M. Cohen, Central Islip, NY (Jennifer L. Basile of counsel), for nonparty-appellant.
Law Offices of Michael J. Langer, P.C., Mineola, NY, for petitioner-respondent.

DECISION & ORDER
In a child support proceeding pursuant to Family Court Act article 4, nonparty Suffolk County Department of Social Services, Child Support Enforcement Bureau, appeals from an order of the Family Court, Suffolk County (Paul M. Hensley, J.), dated July 29, 2021. The order directed nonparty Suffolk County Department of Social Services, Child Support Enforcement Bureau, to suspend enforcement of a child support order of the same court (Darlene Jorif-Mangane, S.M.) dated December 4, 2017.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order directing the Suffolk County Department of Social Services, Child Support Enforcement Bureau, to suspend enforcement of a prior support order must be dismissed, as no appeal lies as of right from a nondispositional order in a proceeding pursuant to Family Court Act article 4, and under the circumstances of this case, we decline to grant leave to appeal (see Family Ct Act § 1112[a]; Matter of Shu Jiao Zhao v Wei Rong, 183 AD3d 898).
BARROS, J.P., MALTESE, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court